 Case 3:19-cr-00928-FLW Document 333 Filed 08/06/20 Page 1 of 2 PageID: 636



                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY

UNITED STATES OF AMERICA               :   Criminal No. 19-928 (FLW)
                                       :
       v.                              :
                                       :   SCHEDULING ORDER
DAMION HELMES,                         :
  a/k/a “Checks,”                      :
  a/k/a “Cutty,”                       :
DERRICK HAYES,                         :
  a/k/a “D-Flex,”                      :
  a/k/a “Flex,”                        :
DEQUAN COPELAND,                       :
  a/k/a “Just,”                        :
DAWN STEPHENS,                         :
SHANTAY WALKER,                        :
  a/k/a “Tay,”                         :
CASSIUS WILLIAMS,                      :
ELIZABETH CONOVER,                     :
  a/k/a “Betty,”                       :
CURTIS JENKINS,                        :
RALPH LEE, and                         :
ERIC YARBROUGH                         :


      This matter having come before the Court for a status conference on

August 6, 2020; and the United States of America, being represented by Craig

Carpenito, United States Attorney for the District of New Jersey (by Ian D.

Brater, Assistant U.S. Attorney, appearing), having proposed a schedule for

pre-trial motions, and defendants Damion Helmes (by Jerome Ballarotto, Esq.);

Derrick Hayes (by Mark G. Davis, Esq.); Dequan Copeland (by Nikole A.

Pezzullo, Esq.); Dawn Stephens (by Michael V. Gilberti, Esq.); Shantay Walker

(by Bruce L. Throckmorton, Esq.); Cassius Williams (by Alyssa A. Cimino,

Esq.); Elizabeth Conover (by James C. Patton, Esq.); Curtis Jenkins (by

Benjamin J. West, Esq.); Ralph Lee (by John M. Holliday, Esq.); and Eric

                                       1
 Case 3:19-cr-00928-FLW Document 333 Filed 08/06/20 Page 2 of 2 PageID: 637



Yarbrough (by Gilbert J. Scutti, Esq.) having consented to such a schedule;

and a status conference having been held to discuss the status of discovery

and scheduling of pre-trial motion practice; and the Court having accepted the

proposed schedule, and for good cause shown,

                     6th day of August, 2020, ORDERED that:
      It is on this ____

      1.    Defendants shall file any dispositive motions on or before

September 16, 2020;

      2.    The government shall file a response to such motions on or before

November 2, 2020;

      3.    Defendants shall file any replies on or before November 13, 2020;

      4.    The Court shall schedule any evidentiary hearings and/or oral

argument on any motions after reviewing the motion papers; and

      5.    A status conference shall be held on November ____,
                                                           19   2020, at
              Via Zoom Video
11:00
________ a.m./p.m.,
             xxxxxx in order to assess the status of motion practice; to consider

setting a schedule for the next status conference in this matter, or a final

pretrial conference, if appropriate.




                                       _________________________________
                                       HON. FREDA L. WOLFSON
                                       Chief United States District Judge




                                         2
